DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 Response to Declaration
The declaration under 37 CFR 1.132 filed 05/10/2021 is sufficient to overcome the rejection of claims 1 and 6-11 based upon Tomoda (U.S. PG-Pub No. 2014/0347625). Specifically, the declaration provides evidence that Example 4 of Tomoda, although close to the claimed range, would not have the same properties as the claimed invention. Nevertheless, Examiner respectfully suggests that Tomoda is now relied upon as a primary reference, given the broad disclosure of Tomoda and overlapping range on the claimed ratio.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites that “a normal incidence mean reflectance Robject in a wavelength range of 430 to 450 nm measured on the object-side surface of the spectacle lens each is greater than or equal to 3.06% and less than or equal to 9.00%.” However, as R-object is a single value, it is unclear how “each is greater than or equal to 3.06% and less than or equal to 9.00%.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a normal incidence mean reflectance Reye in a wavelength range of 430 to 450 nm measured on the eyeball-side surface of the spectacle lens is greater than or equal to 2.00% and less than or equal to 7.27%, a normal incidence mean reflectance Robject in a wavelength range of 430 to 450 nm measured on the object-side surface of the spectacle lens each is greater than or equal to 3.06% and less than or equal to 9.00%.” Thus, this limitation of claim 1 requires that 0.22 < Reye/R-object < 2.38.
Additionally, Claim 1 recites that “Reye is greater than or equal to (Robject + 0.90)% and less than or equal to (Robject + 7.00)%.” As best as Examiner understands, this limitation of claim 1 requires that 1.90 < Reye/Robject < 8.00.
Finally, Claim 1 recites that “the ratio of Reye to Robject (Reye/Robject) is in a range of more than 1.00 and less than or equal to 2.37.”
As such, Claim 1 requires three separate ranges on Reye/Robject. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and eye in a wavelength range of 430 to 450 nm measured on the eyeball-side surface of the spectacle lens is greater than or equal to 2.00% and less than or equal to 7.27%, a normal incidence mean reflectance Robject in a wavelength range of 430 to 450 nm measured on the object-side surface of the spectacle lens each is greater than or equal to 3.06% and less than or equal to 9.00%”, and the claim also recites “the ratio of Reye to Robject (Reye/Robject) is in a range of more than 1.00 and less than or equal to 2.37” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For example, given the final claimed ratio of R-eye/Robject, it is mathematically impossible for a lens to have Robject be any value greater than 7.27%, and it is mathematically impossible for a lens to have Reye be any value less than 3.06% while still meeting the claimed ratio. However, such values are encompassed by the limitation “a normal incidence mean reflectance Reye in a wavelength range of 430 to 450 nm measured on the eyeball-side surface of the spectacle lens is greater than or equal to 2.00% and less than or equal to 7.27%, a normal incidence mean reflectance Robject in a wavelength range of 430 to 450 nm measured on the object-side surface of the spectacle lens each is greater than or equal to 3.06% and less than or equal to 9.00%.”
Additionally, given the final claimed ratio of R-eye/Robject, it is impossible for Reye to be greater than (Robject + 1.37) as such a value would result in Reye/Robject greater than 2.37. However, such values are encompassed by the limitation “Reye is greater than or equal to (Robject + 0.90)% and less than or equal to (Robject + 7.00)%.” Alternatively, in order to meet the limitation “Reye is greater than or equal to (Robject + 0.90)% and less than or equal to (Robject + 7.00)%,” it is impossible  for the ratio Reye/Robject to be less than 1.90, but such values are encompassed by the final limitation.
eye and R-object are actually encompassed by the claim, given that the ranges encompass values outside of the values allowed by other limitations in the claim.
Furthermore, it is unclear how “Reye is greater than or equal to (Robject + 0.90)% and less than or equal to (Robject + 7.00)%.” Specifically, as Reye and Robject are both reflectances expressed in the art as percentages, it is unclear if the values 0.90 and 7.00 should be percentages of Robject (i.e. 1.009*Robject < Reye <  1.07*R-object) or scaler values that are added to Robject- (i.e. 1.9*Robject < Reye <  8*R-object).
Claims 6-13 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (U.S. PG-Pub No. 2014/0347625; hereinafter – “Tomoda’625”) in view of Tomoda et al. (U.S. PG-Pub No. 2013/0222913; hereinafter – “Tomoda’913”).
Regarding claim 1, Tomoda’625 teaches a spectacle lens comprising:
a lens base material (2) (See e.g. Fig. 2; Paragraph 0106); and
a multilayer film (3, 3’, 4) provided on each surface of an eyeball-side surface (2b) and an object-side surface (2a) of the lens base material (See e.g. Fig. 2; Paragraph 0107), wherein
a normal incidence mean reflectance Reye in a wavelength range of 430 to 450 nm measured on the eyeball-side surface of the spectacle lens is greater than or equal to 2% and less than or equal to 30% (See e.g. Fig. 2; Paragraphs 0016-0017 and 0117-0118), a normal incidence mean reflectance Robject eye is greater than or equal to (Robject)% and less than or equal to (Robject + 29)% (See e.g. Fig. 2; Paragraphs 0113-0114, 0117-0118, and 0120-0123), and
the ratio of Reye to Robject (Reye/Robject) is in a range of more than 1.00 (See e.g. Fig. 2; Paragraphs 0113-0114, 0117-0118, and 0120-0123).
Regarding the range on Reye and the ratio Reye/Robject Tomoda’625 teaches an overlapping range on the values of Reye and further teaches that Reye should be greater than Robject such that “no annoyance due to incident light occurs and visibility is improved” (Paragraphs 0010-0011, 0192, 0210, and 0212) in order to provide “an optical component which has a filter function such as an antiglare effect and excellent visibility without feeling of fatigue which is caused by wearing and a method of manufacturing the optical component” (Paragraph 0213).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spectacle lens broadly disclosed by Tomoda’625 such that Reye is greater than or equal to 2.00% and less than or equal to 7.27% and greater than or equal to (Robject + 0.90)% and less than or equal to (Robject + 7.00)% and Reye/Robject is in a range of more than 1.00 and less than or equal to 2.37, as suggested by Tomoda’625 such that “no annoyance due to incident light occurs and visibility is improved” in order to provide “an optical component which has a filter function such as an antiglare effect and excellent visibility without feeling of fatigue which is caused by wearing and a method of manufacturing the optical component,” as in Tomoda’625 (Paragraphs 0010-0011, 0192, 0210, and 0212-0213), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Tomoda’625 fails to broadly disclose that a normal incidence mean reflectance Robject in a wavelength range of 430 to 450 nm measured on the object-side surface of the spectacle lens each is greater than or equal to 3.06% and less than or equal to 9.00%.
However, Tomoda’913 teaches an optical component comprising a lens base material, and a multilayer film provided on each surface of an eyeball-side surface and an object-side surface of the lens base material, wherein a normal incidence mean reflectance Robject in a wavelength range of 430 to 450 nm measured on the object-side surface of the spectacle lens each is greater than or equal to 5% and less than or equal to 10% (See e.g. Fig. 2; Paragraph 0073).
Tomoda’913 teaches this mean reflectance Robject such that “a spectacle lens which has a more effective antiglare effect can be obtained” (Paragraph 0073) in order to provide “an optical component which has an antiglare effect and excellent visibility without feeling of fatigue which is caused by wearing and a method of manufacturing the optical component” (Paragraph 0170).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spectacle lens of Tomoda’625 such that R-object is greater than or equal to 3.06% and less than or equal to 9.00% as suggested by Tomoda’913 so “a spectacle lens which has a more effective antiglare effect can be obtained” in order to provide “an optical component which has an antiglare effect and excellent visibility without feeling of fatigue which is caused by wearing and a method of manufacturing the optical component,” as in Tomoda’913 (Paragraphs 0073 and 0170), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 6, Tomoda’625 in view of Tomoda’913 teaches the spectacle lens according to claim 1, as above.
Tomoda’625 further teaches that the multilayer film is a multilayer film in which a plurality of coats including an inorganic material as a principal component is laminated (See e.g. Fig. 2; Paragraphs 0080, 0089-0098 and 0109-0111).
Regarding claim 7, Tomoda’625 in view of Tomoda’913 teaches the spectacle lens according to claim 6, as above.
Tomoda’625 further teaches that the multilayer film includes at least one laminated structure in which a coat including silicon oxide as a principal component and a coat including zirconium oxide as a principal component are adjacent (Paragraphs 0092-0095 and 0109-0111).
Regarding claim 8, Tomoda’625 in view of Tomoda’913 teaches the spectacle lens according to claim 6, as above.
Tomoda’625 further teaches that the multilayer film includes at least one layer of a coat including conductive oxide as a principal component (Paragraphs 0078, 0092-0095, 0109-0111, and 0124-0126).
Regarding claim 9, Tomoda’625 in view of Tomoda’913 teaches the spectacle lens according to claim 6, as above.
Tomoda’625 further teaches that the coat is a vapor deposition film (Paragraphs 0136-0137 and 0160).
Additionally, regarding the limitation that the coat is “a vapor deposition film,” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 10, Tomoda’625 in view of Tomoda’913 teaches the spectacle lens according to claim 1, as above.
Tomoda’625 further teaches that the spectacle lens includes, on the lens base material through at least a hard coat layer, at least either of the multilayer film on the eyeball-side surface or the multilayer film on the object- side surface of the lens base material (See e.g. Fig. 2; Paragraphs 0078, 0092-0095, and 0109-0111).
Regarding claim 11, Tomoda’625 in view of Tomoda’913 teaches the spectacle lens according to claim 1, as above.
Tomoda’625 further teaches spectacles comprising: a spectacle lens according to claim 1; and a frame equipped with the spectacle lens (Paragraphs 0003-0006 and 0013).
Regarding claim 12, Tomoda’625 in view of Tomoda’913 teaches the spectacle lens according to claim 1, as above.
Tomoda’625 further teaches that the object-side surface (2a) is a convex surface and the eyeball-side surface (2b) is a concave surface (See e.g. Fig. 2; Paragraphs 0062, 0166, and 0212).
Regarding claim 13, Tomoda’625 in view of Tomoda’913 teaches the spectacle lens according to claim 8, as above.
Tomoda’625 further teaches that the conductive oxide is tin oxide and/or indium-tin oxide (Paragraphs 0078 and 0125).
Claims 1 and 6-13 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Tomoda et al. (U.S. PG-Pub No. 2013/0222913; hereinafter – “Tomoda’913”) in view of Gelber (U.S. Patent No. 4,070,097).
Regarding claim 1, Tomoda’913 teaches a spectacle lens comprising:

a multilayer film (3, 3’, 4) provided on each surface of an eyeball-side surface and an object-side surface of the lens base material (See e.g. Fig. 2; Paragraphs 0066-0067), wherein
a normal incidence mean reflectance Reye in a wavelength range of 430 to 450 nm measured on the eyeball-side surface of the spectacle lens is greater than or equal to 2% and less than or equal to 4% or 4.20% (See e.g. Fig. 2; Paragraph 0073; See also Table 5 – Example 5), a normal incidence mean reflectance Robject in a wavelength range of 430 to 450 nm measured on the object-side surface of the spectacle lens is greater than or equal to 5% and less than or equal to 10% (See e.g. Fig. 2; Paragraph 0073; See also Table 5 – Example 5), and
the ratio of Reye to Robject (Reye/Robject) is 1.00 (See Table 5, Example 5).
Tomoda’913 teaches this mean reflectance Reye and Robject such that “a spectacle lens which has a more effective antiglare effect can be obtained” (Paragraph 0073) in order to provide “an optical component which has an antiglare effect and excellent visibility without feeling of fatigue which is caused by wearing and a method of manufacturing the optical component” (Paragraph 0170).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spectacle lens of Tomoda’913 such that Reye is greater than or equal to 2.00% and less than or equal to 7.27% and R-object is greater than or equal to 3.06% and less than or equal to 9.00% as suggested by Tomoda’913 so “a spectacle lens which has a more effective antiglare effect can be obtained” in order to provide “an optical component which has an antiglare effect and excellent visibility without feeling of fatigue which is caused by wearing and a method of manufacturing the optical component,” as in Tomoda’913 (Paragraphs 0073 and 0170), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Tomoda’913 fails to explicitly disclose that Reye is greater than or equal to (Robject + 0.90)% and less than or equal to (Robject + 7.00)%, and the ratio of Reye to Robject (Reye/Robject) is in a range of more than 1.00 and less than or equal to 2.37.
However, Gelber teaches ophthalmic antireflection coatings comprising a lens base material, and a multilayer film provided on each surface of an eyeball-side surface and an object-side surface of the lens base material, wherein Reye is greater than or equal to (Robject + 0.90)% and less than or equal to (Robject + 7.00)% (See e.g. Figs. 1, 1A, and 1B; C. 5, L. 30 – C. 6, L. 34; See e.g. Table II where Robject is given for the outside and Reye is given for the eye side), and the ratio of Reye to Robject (Reye/Robject) is in a range of more than 1.00 and less than or equal to 2.37 (See e.g. Figs. 1, 1A, and 1B; C. 5, L. 30 – C. 6, L. 34; See e.g. Table II where Robject is given for the outside and Reye is given for the eye side: Reye/Robject = 0.75/0.40 = 1.875, within Applicant’s claimed range).
Gelber teaches these values on Reye/Robject such that “that the ophthalmic anti-reflection coating of the present invention works very satisfactorily” in order “to provide an anti-reflection coating for spectacles or eye glasses on which fingerprints and stains are relatively invisible” and “to provide a coating of the above character which has a low reflection on both the outside and the inside surfaces of the lenses of the spectacles” (C. 1, L. 44-67; C. 4, L. 32-49; C. 7, L. 51-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spectacle lens of Tomoda’913 such that Reye is greater than or equal to (Robject + 0.90)% and less than or equal to (Robject + 7.00)%, and the ratio of Reye to Robject (Reye/Robject) is in a range of more than 1.00 and less than or equal to 2.37 as suggested by Gelber such that “that the ophthalmic anti-reflection coating of the present invention works very satisfactorily” in order “to provide an anti-reflection coating for spectacles or eye glasses on which fingerprints and stains In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 6, Tomoda’913 in view of Gelber teaches the spectacle lens according to claim 1, as above.
Tomoda’913 further teaches that the multilayer film is a multilayer film in which a plurality of coats including an inorganic material as a principal component is laminated (Paragraphs 0036-0057 and 0066-0075).
Regarding claim 7, Tomoda’913 in view of Gelber teaches the spectacle lens according to claim 6, as above.
Tomoda’913 further teaches that the multilayer film includes at least one laminated structure in which a coat including silicon oxide as a principal component and a coat including zirconium oxide as a principal component are adjacent (Paragraphs 0052-0056).
Regarding claim 8, Tomoda’913 in view of Gelber teaches the spectacle lens according to claim 6, as above.
Tomoda’913 further teaches that the multilayer film includes at least one layer of a coat including conductive oxide as a principal component (Paragraphs 0036-0057 and 0066-0075).
Regarding claim 9, Tomoda’913 in view of Gelber teaches the spectacle lens according to claim 6, as above.

Additionally, regarding the limitation that the coat is “a vapor deposition film,” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 10, Tomoda’913 in view of Gelber teaches the spectacle lens according to claim 1, as above.
Tomoda’913 further teaches that the spectacle lens includes, on the lens base material through at least a hard coat layer, at least either of the multilayer film on the eyeball-side surface or the multilayer film on the object- side surface of the lens base material (Paragraphs 0036-0057 and 0066-0075).
Regarding claim 11, Tomoda’913 in view of Gelber teaches the spectacle lens according to claim 1, as above.
Tomoda’913 further teaches spectacles comprising: a spectacle lens according to claim 1; and a frame equipped with the spectacle lens (Paragraphs 0003-0006 and 0032).
Regarding claim 12, Tomoda’913 in view of Gelber teaches the spectacle lens according to claim 1, as above.
Tomoda’913 further teaches that the object-side surface is a convex surface and the eyeball-side surface is a concave surface (See e.g. Fig. 2; Paragraphs 0034 and 0066).
Regarding claim 13, Tomoda’913 in view of Gelber teaches the spectacle lens according to claim 8, as above.
.
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 05/10/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 in view of Tomoda have been fully considered but are moot upon further consideration and a new ground(s) of rejection is made in view of Tomoda’625, Tomoda’913, and Gelber.
Specifically, although the declaration provides evidence that example 4 of Tomoda’625 would not exhibit the properties of the claimed invention, the claimed range would have been obvious as suggested by Tomoda’625 such that “no annoyance due to incident light occurs and visibility is improved” in order to provide “an optical component which has a filter function such as an antiglare effect and excellent visibility without feeling of fatigue which is caused by wearing and a method of manufacturing the optical component,” as in Tomoda’625 (Paragraphs 0010-0011, 0192, 0210, and 0212-0213), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miyamoto et al. (U.S. PG-Pub No. 2015/0234209) teaches an optical component having a similar arrangement of antireflective layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896